VIA EDGAR January 9, 2014 Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: BPV Family of Funds (“Trust”) (File Nos. 33-175770 and 811-22588), on behalf of the BPV Large Cap Value Fund (the “Fund”), a series of the Trust Ladies and Gentlemen: Pursuant to (1) the Securities Act of 1933, as amended and Rule 485(a) thereunder; (2) the Investment Company Act of 1940, as amended; and (3) Regulation S-T, please find Post-Effective Amendment No. 8 to the Registration Statement of the Trust (“Amendment”). The Amendment is being filed pursuant to Rule 485(a) of the Securities Act for the purpose of adding the Fund as a new series of the Trust. The Amendment contains a Prospectus for each of the two classes of the Fund, a Statement of Additional Information for the Fund, Part C, and the signature page. If you have any questions or comments, please contact the undersigned at 336-607-7512.Thank you for your consideration. Sincerely, /s/ Jeffrey T. Skinner Jeffrey T. Skinner CC: Reed Keller, President of the Trust
